Case 2:17-cv-00245-Z-BR Document 23 Filed 12/07/20 Page1of4 PagelD 68

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS DEC - ¢ 2020
AMARILLO DIVISION

 

CLERK, U.S. DISTRICT COWRT

By —S ‘
Deputy

 

 

 

HOWARD VINCENT SHIELDS, III,
TDCJ-CID No. 01431601,

Plaintiff,
Vv. 2:17-CV-245-Z-BR

G. WHITFIELD, et al.,

CO? “OP (OA “OP “OR? (OO? CO? CO? “OP LO?

Defendants.
MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT
Plaintiff Howard Vincent Shields, III, acting pro se and while a prisoner incarcerated in the
Texas Department of Criminal Justice (“‘TDCJ”), Correctional Institutions Division, has filed suit
pursuant to 42 U.S.C. § 1983 complaining against the above-referenced Defendants and has been
granted permission to proceed in forma pauperis. For the following reasons, Plaintiff's civil rights
Complaint is DISMISSED with prejudice.
FACTUAL BACKGROUND
Plaintiff alleges that on September 17, 2016, while playing basketball during recreation
time, he fell and suffered a broken leg. See ECF No. 3, at 4. Plaintiff sues (1) Defendant G.
Whitfield, the Warden of the TDCJ Clements Unit where the accident occurred; (2) Defendant R.
Marez, the Assistant Warden; and Defendant G. Sanmiguel, the “safety officer” of the Clements
Unit. See id. Specifically, Plaintiff claims he was walking on the basketball court and hit a “slick

spot,” causing him to fall. /d. Plaintiff claims the Defendants “failed to make sure it was safe to
Case 2:17-cv-00245-Z-BR Document 23 Filed 12/07/20 Page 2of4 PagelD 69

play on” and/or “failed to report” any known safety issues Jd. at 4.

In Plaintiff's jurisdiction and venue attachment to his Complaint, Plaintiff alleges his suit
is brought pursuant to § 1983. See ECF No. 6, at 1. Plaintiff argues Defendants violated his rights
under the Eighth Amendment. /d. Plaintiff seeks declaratory relief, compensatory and punitive
damages. Id.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

ANALYSIS

The Eighth Amendment to the United States Constitution prohibits cruel and unusual

punishment and imposes a duty on prison officials to provide humane conditions of confinement

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993),

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:17-cv-00245-Z-BR Document 23 Filed 12/07/20 Page 3of4 PagelD 70

and to take reasonable steps to ensure the safety of those confined by the State. Farmer v. Brennan,
511 U.S. 825, 831-33 (1994). In the context ofa claim such as Plaintiff's, the dictates of the Eighth
Amendment are not violated unless it is shown that the Defendant acted with deliberate
indifference to conditions that posed a substantial risk of serious harm. Jd. at 834. Under this
standard, the prison official must have had subjective and actual knowledge of the risk of serious
harm; it is not enough that the prison official should have perceived or known of a risk of serious
harm. See id. at 837-38 (a prison official’s failure to alleviate a risk that he should have perceived
but did not, “while no cause for commendation, cannot ... be condemned as the infliction of

6

punishment.”). Deliberate indifference encompasses only “‘ ‘unnecessary and wanton infliction of
pain.’ ” Estelle v. Gamble, 429 U.S. 97, 105-06 (1976) (quoting Gregg v. Georgia, 428 U.S. 153,
169-73 (1976)). Constitutional liability will not be imposed merely because a risk was obvious
and a reasonable prison official would have acted differently than the defendant. See Farmer, 511
USS. at 841-42. Negligence—even negligence that causes physical injury—does not amount to a
constitutional violation. See Bowie v. Procunier, 808 F.2d 1142, 1143 (Sth Cir. 1987) (holding that
a prisoner’s allegation of negligence was insufficient to state a claim under either the Due Process
Clause, the Equal Protection Clause, or the Eighth Amendment).

In short, accidents that occur as a result of negligent action or inaction at a prison facility
do not rise to the level of a constitutional violation actionable under § 1983. See Marsh v. Jones,
53 F.3d 707, 712 (Sth Cir. 1995) (explaining that a claim for damages resulting from inmate’s slip
and fall on water from leaking air conditioning unit was not actionable under § 1983).

Plaintiff has not alleged that any of the Defendants intentionally placed him in a dangerous

situation for the purpose of causing him harm. To the contrary, the basis of Plaintiff's Complaint
3
Case 2:17-cv-00245-Z-BR Document 23 Filed 12/07/20 Page4of4 PagelD 71

is that Defendants acted negligently; he refers to the incident in his complaint as an “accident” and
he alleges that Defendants “neglected” their duties. Plaintiff's allegations demonstrate, at most,
negligence. See Marsh, 53 F.3d at 712. Claims of negligence do not become constitutional claims
merely because the Plaintiff is a prisoner. Daniels v. Williams, 474 U.S. 327, 333 (1986); see also
Reynolds v. Powell, 370 F.3d 1028, 1031 (10th Cir. 2004) (holding that a prisoner cannot
“constitutionalize what is otherwise only a state-law tort claim.”). Because negligence is not a
cognizable basis for a claim under § 1983, Plaintiff has failed to state a claim upon which relief
can be granted. See Mendoza v. Lynaugh, 989 F.2d 191, 193 (Sth Cir. 1993). Plaintiff's negligence
claim is therefore dismissed pursuant to 28 U.S.C. § 1915(e)(2).

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Civil Complaint filed by Plaintiff be DISMISSED
with prejudice.

SO ORDERED.

December 7, 2020. Meg atone

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
